Citation Nr: 1332993	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  13-08 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD), including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to March 1974, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO).
 
A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.
 
In November 2012 the RO issued the Veteran a statement of the case (SOC) denying service connection for depression.  Later in November 2012, while the case was still pending at the RO, the Veteran acknowledged receiving the SOC and stated that he wished to withdraw his depression claim.  Accordingly, only the Veteran's claim for service-connection for a heart disorder is currently in appellate status before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a current cardiac disability both on a direct and on a presumptive basis.  The Veteran asserts that he currently has CAD and that he is entitled to service connection for CAD on a presumptive basis due to his Vietnam service.  He also points out that the service treatment records show that he complained of chest pain during service.  He claims that the diagnosis of bursitis at that time was incorrect and that his current cardiac disability is related to his complaint of chest pain during service.  

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  This list includes ischemic heart disease.  38 C.F.R. § 3.309(e) (2012).  Ischemic heart disease is defined by 38 C.F.R. § 3.309(e) as including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery diseased (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

The Veteran was provided a VA examination in November 2010 and the VA examiner opined that the Veteran did not have ischemic heart disease.  The VA examiner stated that with no evidence of a heart attack, stent placement or coronary artery bypass graft, and an apparently unremarkable angiogram, there was nothing in the record to support a diagnosis of ischemic heart disease.  

However, the claims folder contains a subsequent private medical record dated in July 2011 which notes a history of coronary artery disease with prior revascularization and stent placement.  In light of the more recent evidence and as the Veteran also has a diagnosed arrhythmia, the Board finds that a new VA examination and opinion should be obtained.

The Veteran's virtual electronic folder contains VA treatment records dated as recently as November 1, 2012.  The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to provide information and a completed authorization release form for any non-VA treatment records pertaining to his claimed cardiac disorder that are not already of record.  

In particular, the Veteran should identify where he was treated for revascularization and stent placement if he has had such surgery.  

Additionally, copies of the Veteran's treatment records from Dr. Bethala, dated from July 2012, should be obtained as well as any available records from Dr. Guidry.  The Veteran may submit these records himself.  All attempts to fulfill this development should be documented in the claims file.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Obtain copies of the Veteran's VA treatment records dated from November 2, 2012 to present.  

3.  When the above actions have been accomplished, afford the Veteran a VA examination to determine the nature and etiology of any cardiac disability present.  The examiner must review the claims file and must note that review in the report.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be stated.  The examiner should elicit from the Veteran a complete history of his complaints of a heart disability, including any revascularization or stent placement.  The rationale for all requested opinions shall be provided.  The examiner should provide the following:

(a) Please identify any cardiac disability manifested since 2009.  The examiner is asked to specifically confirm whether the Veteran currently has coronary artery disease, ischemic heart disease, or if the Veteran has ever had a myocardial infarction.

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any cardiac disability manifested since 2009, including the diagnosed arrhythmias, had its clinical onset during the Veteran's active service, or is otherwise related to active service, to include as related to episodes of chest pain in service and/or as a result of presumed exposure to herbicides?

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



